In a proceeding under article 78 of the CPLR to require the Board of Trustees of the Village of Searsdale to submit Local Law No. 1 of 1963 to the electors of the village for a referendum pursuant to former sections 16 and 17 of the Village Home Rule Law or, in the alternative, to declare unconstitutional said local law and the statute (L. 1963, eh. 897) under which it was adopted, the petitioners appeal from a judgment of the Supreme Court, Westchester County, entered August 12, 1964, which denied their petition and dismissed the proceeding. Judgment affirmed, without costs. The local law was not subject to referendum because the discontinuance as park land of Lot 14 in Block 4 of Section 2 on the Tax Assessment Map of the Village (as provided in the local law) did not constitute an alienation or leasing of village property within the meaning of subdivision 6 of former section 17 of the Village Home Rule Law. The enabling legislation (L. 1963, eh. 897) and the local law are valid and constitutional. Beldoek, P. J., Ughetta, Hill, Ralbin and Benjamin, JJ., concur. [43 Misc 2d 676.]